DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 03/12/2020 responsive to the Office Action filed 01/13/2020 has been entered. Claims 1-10, 12-14, and 16-20 have been amended. Claims 11 and 15 have been canceled. Claims 1-10, 12-14, and 16-20 are pending in this application.
Since claims 12-14 have been amended so as to depend upon the process claim 1, claims 12-14 are not withdrawn and thus considered and examined in this Office action.
Upon further consideration of the previous office action and upon updating searches, the following action is a second non-final office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolson et al. (“Carbohydrate Dehydration Demonstration”, Journal of Chemical Education, Volume 72, October 1995) in view of Hampson et al. (US 2012/0168667-of record). Additional supporting evidences provided herewith by “Definition of glucose” on Wikipedia.org, 2014 (https://en.wikipedia.org/wiki/Glucose), .

With respect to claims 1, 3 and 17, Dolson teaches a process for manufacturing a foam (“charring reaction”, pg 927, co 1 li 1; “foaming”, pg 928, co 2, li 3 in Caution) comprising:
(a) making available an expandable composition comprising:
a sugar (pg 927, co 1 li 8), and
sulfuric acid as an acid catalyst, a concentration of strong acids being at least equal to 0.1 N (“18 molar”, pg 927, co 1, li 3 in Materials; 18 M = 18 x 2 = 36 N).

Dolson teaches a charring reaction of sugar with sulfuric acid as a well-known technique causing foaming by the gases from the reaction (pg 927, co 1 li 1-3 and pg 929, co 1 li 24), but is silent to (b) introducing the expandable and thermosetting composition into a mold or applying the expandable and thermosetting composition to a support as a film with a thickness at least equal to 1 mm, and (c) heating the expandable and thermosetting composition to a temperature at least equal to 140° C., so as to form a block of solid thermoset foam.
Hampson relates to binder solution for insulation. Hampson teaches that the binder is derived essentially from a reducing sugar and an inorganic ammonium salt in aqueous solution (Pa [0032]), and the inorganic ammonium salt provides the acid precursor, and an ammonium sulphate can be used as the inorganic ammonium salt 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dolson with the teachings of Hampson such that the one would incorporate Hampson’s shaping/molding method into Dolson’s method, so mold and cure Dolson’s expandable composition in order to manufacture the desired shape or dimension of the thermoset solid foam product.

With respect to claims 2 and 16, Dolson as applied to claim 1 above teaches using the sulfuric acid, but is silent to the acid/sugar molar ratio less than ⅙ (claim 2) or between 1/34 and 1/10 (claim 16).
Hampson as applied in the combination regarding claim 1 above further teaches that the binder comprises between 5% and 25% by dry weight of acid precursor (particularly where this is an inorganic ammonium salt) to a sugar (Pa [0022]), thus one would appreciate that Hampson provides the acid/sugar molar ratio in the range between 0.09 (180.16/98.079 x 0.05) and 0.46 (180.16/98.079 x 0.25) (Mw of glucose = 180.16 g/mol and Mw of sulfuric acid = 98.079 g/mol (See “Definition of glucose” and “Definition of sulfuric acid” on Wikipedia.org) which overlaps the claimed ranges.


With respect to claim 4, Hampson as applied in the combination regarding claim 1 above teaches that the block of solid thermoset foam is a slab (“wood board product”, Pa [0103]).

With respect to claim 5, Dolson as applied to claim 1 above teaches addition of water with the range of 15-50 ml (pg 927, co 2 li 11) which would provide 12 to 31 wt % of water, since the composition comprises 40 g of sugar and 40 ml of sulfuric acid (18M), of which density is 1.83 g/ml (See “MSDS of sulfuric acid, 18M”, 01/23/2009), the amount of water would be used in a range of 12 to 31 wt % which is within the claimed range.

With respect to claim 6, Dolson as applied to claim 1 does not specifically teaches that the sugar represents at least 70% of the dry weight of the expandable and thermosetting composition.
Hampson as applied in the combination regarding claim 1 above further teaches that the binder comprises between 5% and 25% by dry weight of acid precursor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dolson’s composition with the teachings of Hampson such that the one would substitute Hampson’s composition for Dolson’s for the purpose of manufacturing the fiber insulation product using the composition. 

With respect to claims 7-8 and 20, Dolson as applied to claim 1 further teaches using glucose (Table 1 in pg 928).

With respect to claim 9, Dolson as applied to claim 1 teaches using the concentrated sulfuric acid, but is silent to using the concentration of strong acid being between 0.1 and 1.5 N. However, Dolson teaches the addition of water to speed up the reaction (pg 927, co 1 li 12-14), and one would appreciate that adding water to an acid will change pH and so change a normality of the acid. And, Dolson further teaches that during the reaction of sugar with sulfuric acid the temperature is high enough to boil off water so foaming is caused by the evolution of steam, and gases are evolved during the reaction as well (pg 929, co 1 li 9-24), and one would appreciate that the produced gases depends on the molar ratio of sugar to sulfuric acid in the reaction in stoichiometry and the amount of water. 
Therefore, one would have found it obvious to select an optimum range of the normality of sulfuric acid by routine experimentation for the purpose of manufacturing In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 10, Hampson as applied in the combination regarding claim 1 above further teaches that the binder and/or binder solution may comprise at least 0.1% and/or less than 1% of a silane by dry weight in order to significantly improve the long term strength of the binder (Pa [0038]). Therefore, one would have found it obvious to additionally include at least 0.1% and/or less than 1% of a silane by dry weight in the composition in order to significantly improve the long term strength of the binder.

With respect to claim 12, Hampson as applied in the combination regarding claim 1 above further teaches that the solid thermoset foam exhibits a density greater than 10 kg/m3 and less than 150 km/m3 (Pa [0096] and [0097]) which overlaps the claimed range of a density of between 30 and 60 kg/m3. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dolson’s composition with the teachings of Hampson such that the one would substitute Hampson’s composition for Dolson’s for the purpose of manufacturing the fiber insulation product having a density taught by Hampson. Also, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 18, Dolson as applied to claim 1 above further teaches no addition of water (Table 1).

With respect to claim 19, Dolson as applied to claim 1 does not specifically teaches that the sugar represents at least 90% of the dry weight of the expandable and thermosetting composition.
Hampson as applied in the combination regarding claim 1 above further teaches that the binder comprises between 5% and 25% by dry weight of acid precursor (particularly where this is an inorganic ammonium salt) to a sugar (Pa [0022]), thus it would provide 80-95 wt % of sugar is used in the composition of sugar and acid precursor (100/105 = 0.95 and 100/125 = 0.80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dolson’s composition with the teachings of Hampson such that the one would substitute Hampson’s composition for Dolson’s for the purpose of manufacturing the fiber insulation product using the composition. Also, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dolson et al. (“Carbohydrate Dehydration Demonstration”, Journal of Chemical Education, Volume 72, October 1995) in view of Hampson et al. (US 2012/0168667-of record) as applied to claim 1 above, and further in view of Doud et al. (US 2017/0260103). 

With respect to claim 13, Hampson as applied in the combination regarding claim 1 teaches producing the desired product such as a thermal insulation material, but is silent to a closed porosity in the solid thermoset foam. 
Doud relates to a thermally-insulating composite material. Doud teaches that the thermally-insulating composite material is a closed-cell foam insulator (Pa [0007] and [0045]). 
One would have found it obvious to manufacture a solid thermoset foam having a closed porosity for the purpose of using the solid thermoset foam as a thermally insulating composite material.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dolson et al. (“Carbohydrate Dehydration Demonstration”, Journal of Chemical Education, Volume 72, October 1995) in view of Hampson et al. (US 2012/0168667-of record) as applied to claim 1 above, and further in view of Doud et al. (US 2017/0260103) and Farber et al. (“Use of X-ray tomography to study the porosity and morphology of granules”, Powder Technology 132 (2003) 57 – 63).

With respect to claim 14, Hampson as applied in the combination regarding claim 1 further teaches that the curing temperature and time may be selected as a function of the product density and/or thickness (Pa [0074]), but does not specifically 
Doud relates to a thermally-insulating composite material. Doud teaches that the size of the one or more matrix pores in the thermally-insulating composite material can range from several nanometers to hundreds of microns (e.g., 3 nm to 500 and all values and ranges therebetween) (Pa [0007]). 
One would have found it obvious to manufacture a solid thermoset foam having the pore size range taught by Doud for the purpose of using the solid thermoset foam as a thermally insulating composite material. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). 
Doud is silent to X-ray tomography as a pore size measuring method.
Farber teaches that X-ray computed tomography (XRCT) is a technique that uses X-ray images to reconstruct the internal microstructure of objects so that porosity, pore size distribution, and geometric structure of pores in the object can be measured (Abstract).
One would have found it obvious to use X-ray tomography which is a well-known method in the art in order to characterize the pore structure such as pore size distribution.

Response to Arguments

Applicant’s arguments, see Amendments pages 6-8 filed 03/12/2020, with respect to the rejections of the claim 1 under 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dolson et al. (“Carbohydrate Dehydration Demonstration”, Journal of Chemical Education, Volume 72, October 1995) in view of Hampson et al. (US 2012/0168667-of record).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/YUNJU KIM/Examiner, Art Unit 1742